               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Big Red Box LLC,                      )
                                       )      C/A No.: 3:18-758-JMC-SVH
                    Plaintiff,         )
                                       )
       vs.                             )
                                       )
 Square Inc.; William Tye Grisel;      )                ORDER
 Joe Grisel; and G5 Marketing          )
 Solutions LLC,                        )
                                       )
                    Defendants.        )
                                       )

      This matter comes before the court on the motion of Square, Inc.

(“Square”), to require Plaintiff to file a redacted version of its Third Amended

Complaint (“the Complaint”). [ECF No. 144]. Square argues that it seeks

limited redaction because the Complaint contains sensitive business

information, including trade secret information.

      Specifically, Square argues the Complaint contains allegations that

disclose specific aspects of Square’s business operations, including various

methods it utilizes in managing and servicing merchant accounts, such as

security measures. Square argues the information could be exploited for

competitive harm and asserts it seeks only to redact information “it believes

is business sensitive because that very information could be used to

potentially abuse Square’s systems or by competitors in a manner

disadvantageous to Square.” [ECF No. 144 at 1–2].
      In Nixon v. Warner Communications, Inc., 435 U.S. 589, 597 (1978),

the Supreme Court recognized a common law right to inspect and copy

judicial records and documents. However, the right of access to court records

is not absolute. In determining whether to limit public access to information

or documents in the court records, the court must apply a balancing test that

considers “whether the records are sought for improper purposes, such as

promoting public scandals or unfairly gaining a business advantage; whether

release would enhance the public’s understanding of an important historical

event; and whether the public has already had access to the information

contained in the records.” In re Knight Publishing Co., 743 F.2d 231, 235 (4th

Cir. 1984). There are “established exceptions to the presumption of public

access . . . where disclosure might reveal trade secrets.” Under Seal v. Under

Seal, 326 F.3d 479, 485–486 (4th Cir. 2003).

      The parties have provided the court with an unredacted version of the

Complaint for in camera review. A review of the unredacted version reveals

the material Square seeks to redact includes: (1) portions of email

correspondence between Square and codefendant Grisel, a user of Square’s

services; (2) disclosure of laws Square must follow and requirements Square

has agreed to follow pursuant to agreements with credit card companies; (3)

specific requirements of users of Square’s services; and (4) specific signs of

potentially fraudulent activity allegedly displayed by Grisel as a user of

                                      2
Square’s services. The undersigned does not find that these allegations reveal

confidential trade secrets. Rather, they are allegations of examples of

Square’s alleged failure to comply with specific legal regulations or

obligations required by agreements with third parties in its relationship with

Grisel. Much of the information is publicly-available information about laws

and regulations with which Square must comply. Although Square argues

the redacted information contains confidential trade secrets or is sensitive

because it could be used to abuse Square systems or by competitors, it has

failed to demonstrate to the court the basis for this argument. To the extent

there are any confidential trade secrets included in the substantial

redactions, Square has failed to distinguish these from the more voluminous

redactions containing no trade secrets.

      Therefore, after reviewing the information Square seeks to have

redacted and the reasons provided, and after balancing those interests with

the common law right to access court records, the undersigned denies

Square’s motion requiring redaction.

      Plaintiff is directed to file an unredacted copy of its Third Amended

Complaint by September 9, 2019. As Defendants have had a copy of the

Third Amended Complaint since August 7, 2019, their deadline to file

responsive pleadings is September 10, 2019.



                                       3
     IT IS SO ORDERED.




September 3, 2019              Shiva V. Hodges
Columbia, South Carolina       United States Magistrate Judge




                           4
